IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,244-02


                     EX PARTE ALVIN DEJUAN MELTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR25,897-B IN THE 20TH DISTRICT COURT
                            FROM MILAM COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of murder and sentenced to twenty-five years’ imprisonment. He

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07. Applicant seeks a late appeal.

       After the jury convicted Applicant, trial counsel signed and filed a notice of appeal for

Applicant, so trial counsel became Applicant’s appellate counsel. Melton v. State, No. 03-19-00396-

CR (Tex. App.—Austin del. Sep. 19, 2019); Jones v. State, 98 S.W.3d 700, 703 (Tex. Crim. App.

2003). The appellate court dismissed the appeal for want of prosecution because Applicant failed to

pay or arrange to pay the clerk’s fee for preparing the clerk’s record. Id. Counsel concedes that the

clerk’s record was not prepared for the appeal due to his error.
                                                                                                      2

        Relief is granted. Jones v. State, supra Applicant may file an out-of-time appeal of his

conviction in cause number CR25,897 from the 20th District Court of Milam County. Within ten

days from the date of this Court’s mandate, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him on direct appeal. Applicant must file a written notice of appeal in the trial

court within thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: July 28, 2021
Do not publish